ORDER

On April 18, 1996, pursuant to Article III, Rule 13, of the Supreme Court Rules, Respondent filed an affidavit with this Court’s Disciplinary Board setting forth that he is aware he is the subject of an investigation of professional misconduct. Respondent’s affidavit sets forth that he freely and voluntarily consents to disbarment and that he is fully aware of the implications of submitting his consent. On April 25, 1996, Disciplinary Counsel filed Respondent’s affidavit with the Court.
Upon review of Respondent’s affidavit, we deem such an order appropriate.
Accordingly, pursuant to Article III, Rule 13, it is hereby ordered, adjudged and decreed that the Respondent, Richard D. Boris-kin, be and he is hereby Disbarred on Consent from engaging in the practice of law.
It is further ordered that David D. Curtin, Chief Disciplinary Counsel, be appointed a Special Master to take possession of all Respondent’s client files and client accounts, to inventory them, and to take whatever steps are necessary to protect the clients’ interests. David D. Curtin, Chief Disciplinary Counsel, is further empowered to enter upon Respondent’s office premises in order to effectuate this Order.
WEISBERGER, C.J., did not participate.